         Case 1:19-cr-00027-PGG Document 79 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                            ORDER
            -against-
                                                        19 Cr. 27 (PGG)
DARIUS DAVIS,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

       It is hereby ORDERED that the Defendant’s sentencing, previously scheduled for

October 6, 2020, will now take place on December 4, 2020 at 11:00 a.m. in Courtroom

705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       September 23, 2020
